DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 2/1/21, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A method for determining customer sentiment ratings, the method comprising: 
receiving ratings data, the received ratings data comprising responses to a survey associated with one or more customers of an enterprise and presenting a fixed number of attributes; 
aggregating the received ratings data; 
generating a report based on the aggregated ratings data; and 
… display a respective portion of the generated report.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial interactions – e.g. sales activities; business relations). The claim is currently receiving ratings from customers, aggregating it, and generating a report on the ratings. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the relative surveyed rating performance.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“generating a navigable interface comprising the generated report, the navigable interface accessible to an authorized user and comprising tabs, each tab interactable to display a respective portion of the generated report.” (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea – tab and interface; also MPEP 2106.05h field of use). 
These elements of interface accessible to an authorized user and interactable tabs for displaying a report, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “navigable interface accessible to an authorized user” and tabs interactable to display the report are presumably a computer; and to any extent the “tabs”, which appear to be FIG. 13 tabs such as “Home” or other buttons to click, are “field of use” (MPEP 2106.05h). (See also MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 19 is directed to a system at step 1, which is a statutory category. Claim 19 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. 
Independent claim 20 is directed to an article of manufacture (CRM) at step 1, which is a statutory category, claim 20 recites similar limitations as claim 1 [executing instructions stored on the CRM, so a computer determines performance of strategies] and is rejected for the same reasons at step 2a, prong one, 2a, prong 2, and step 2b. The claim is not patent eligible. 
Claim 2, 9 narrows the abstract idea by stating that rating is associated with each customer. Claim 9 has an additional element that is just “apply it” on a computer; and at step 2B is also a conventional computer function (See MPEP 2106.05d(II) - Receiving or transmitting data over a network). Claim 3 narrows the abstract idea by describing the data. Claim 4-6, 8 narrows the abstract idea by analyzing the data and adjusting how the survey occurs. Claim 7 covers “manual analysis” which further narrows the abstract idea by stating how the data is analyzed. To extent artificial intelligence is claimed, even if it wasn’t in the alternative, in the manner it is claimed it is considered under MPEP 2106.05f as “apply it on a computer.” Claim 10-11 has the same additional element as claim 1 [interactable element], which is “apply it on a computer” and field of use as in claim 1; and narrows the abstract idea by stating the “new survey” is generated. Claim 12, 14 narrows the abstract idea by stating how the ratings are analyzed; additional element of just a “display” treated as “apply it on a computer” as in claim 1. Claim 13, 15 narrows the abstract idea by stating how the ratings are analyzed. Claim 16 narrows the abstract idea by stating how the survey looks to a user and having one rating look larger to attract a user’s attention. Claim 17 narrows the abstract idea by stating that the employee has corresponding ratings. Claim 18 narrows the abstract idea by recommending actions for employees. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2014/0143025) and Reid (US 2015/0317676).
Concerning claim 1, Fish discloses:
A method for determining customer sentiment ratings (Fish – see par 104 - In "Table" mode 309, the report displays coded comments 302 from customer feedback 36. The report shows how many times a given coded comment 302 was included 295, and the number of times the coded comment 302 was included in negative feedback 297, neutral feedback 299, and positive feedback 301. The report also calculates average sentiment for each code), the method comprising:
receiving ratings data, the received ratings data comprising responses to a survey associated with one or more customers of an enterprise and presenting a fixed number of attributes (Fish – See par 55-56 - generate invitations for customers 38 to respond to surveys 40 regarding their transactions. The customer feedback 36 is stored in the database 14 and related to the customer information 34 identifying a particular customer 38; see par 65 - The customer critical issues are a result of aggregated customer feedback information 36 garnered from surveys conducted via the customer interface 40 stored in the database 14. The customer critical issues relate to commercial transactions involving a customer at the facility 24 according to the analysis rules 20.); 
aggregating the received ratings data (Fish – see par 63 - The facility performance interface 64 includes a dashboard for graphically displaying a plurality of performance metrics that are the result of aggregated customer feedback information 36 stored in the database 14 relating to the performance of the facility 24 according to the analysis rules 20); 
generating a report based on the aggregated ratings data (Fish – see FIG. 2, par 63 - The facility performance interface 64 includes a dashboard for graphically displaying a plurality of performance metrics that are the result of aggregated customer feedback information 36 stored in the database 14 relating to the performance of the facility 24 according to the analysis rules 20.); and 
generating a navigable interface comprising the generated report, the navigable interface accessible to an… user and comprising tabs, each tab interactable to display a respective portion of the generated report (Fish – See par 68-69 – manager can select different reports 76, 78; par 71 – manager can select on interactive display 22 an action planning tracking report 82 to assign ranked attributes to the team; see par 73 - integrated, interactive display 22 also includes a plurality of user-selectable pull-down menus that correspond to one of the user-selectable interfaces. For example, the facility performance interface 64 has a corresponding performance 100 pull-down menu. The employee evaluation interface 66 has a corresponding Employees 104 pull-down menu; The customer management interface 68 has corresponding Customers 102 pull-down menu, and the priority list interface 70 has a corresponding Unit 106 pull-down menu; See par 74 - Each of the pull-down menus permits the manager 60 to select at least one of a detailed report and an interactive tool.).
	Fish discloses “A manager 60 of a facility 24 (or a manager of a region) and an employee 62 can use an integrated, interactive display 22 as a portal to system 10. For instance, a manager 60 may use a computer (e.g., desktop, laptop, terminal connected to a server, and the like) to log into system 10” (See par 60). However, there is no explicit “authorized” user.
Reid discloses the limitations:
generating a navigable interface comprising the generated report, the navigable interface accessible to an “authorized” user and comprising tabs, each tab interactable to display a respective portion of the generated report (Reid see par 34 - The user interfaces allow users to design and publish campaigns, view collected feedback (generated in response to a published campaign or independent to any published campaign), and respond to collected feedback. For example, FIGS. 2-48 illustrate user interface provided by the CEC 20. Users can access the user interfaces by logging into the CEC 20 (e.g., by providing a username and password or other authorizing information). In some embodiments, the functionality provided by the CEC 20 to a particular user can be based on access permissions assigned to the user; par 44 - the CEC 20 also provides a surveys tab as illustrated in FIG. 11. From the surveys tab, a user can add a new survey. See par 48 - n some embodiments, the tabs displayed or accessible by a particular user can be on the permissions granted to the user by the organization's corporate administrator and/or systems administrator; see par 39 - The CEC 20 also provides a compare locations tab as illustrated in FIG. 6. The compare locations tab illustrates how a location is are performing based on an average rating and a total number of ratings 140. A bar 142 can be selected to view details of ratings, and a selection box 144 can be used to select a specific location for a report). 
 Both Fish and Reid are analogous art as they are directed to collecting feedback and surveys (See Fish Abstract, par 55-56; Reid Abstract, par 20). Fish discloses “A manager 60 of a facility 24 (or a manager of a region) and an employee 62 can use an integrated, interactive display 22 as a portal to system 10. For instance, a manager 60 may use a computer (e.g., desktop, laptop, terminal connected to a server, and the like) to log into system 10” (See par 60). Reid improves upon Fish by explicitly disclosing not just tabs but relationship to permissions granted to a user. One of ordinary skill in the art would be motivated to further include linking the tabs and interface functionality to the permissions granted to a user to efficiently improve upon the interface and presence of a manager role in Fish. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of collecting feedback from consumers in Fish to further explicitly link interface and tab functionality to access permissions as disclosed in Reid, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 19, Fish discloses:
A system for determining customer sentiment ratings, the system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations (Fish – see par 55 -  In general, as used herein, an interface is a component of computer executable instructions stored in a tangible, non-transitory medium and executed by the processor 12 to present a display of information related to the interface allowing someone to view and/or interact with the presented information. see par 148 -Embodiments of the invention may be described in the general context of data and/or computer-executable instructions, such as program modules, stored one or more tangible computer storage media and executed by one or more computers or other devices.) comprising:
The remaining limitations are similar to claim 1. Claim 19 is rejected over Fish and Reid for the same reasons as claim 1.
It would have been obvious to combine Fish and Reid for the same reasons as discussed with regards to claim 1.

Concerning independent claim 20, Fish and Reid disclose:
A non-transitory computer-readable medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising (Fish – see par 55 - In general, as used herein, an interface is a component of computer executable instructions stored in a tangible, non-transitory medium and executed by the processor 12 to present a display of information related to the interface allowing someone to view and/or interact with the presented information. see par 148 -Embodiments of the invention may be described in the general context of data and/or computer-executable instructions, such as program modules, stored one or more tangible computer storage media and executed by one or more computers or other devices).
The remaining limitations are similar to claim 1. Claim 20 is rejected over Fish and Reid for the same reasons as claim 1.
It would have been obvious to combine Fish and Reid for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Fish discloses:
The method of claim 1, wherein the received ratings data is uniquely associated with the one or more customers (Fish – See par 55-56 - generate invitations for customers 38 to respond to surveys 40 regarding their transactions. The customer feedback 36 is stored in the database 14 and related to the customer information 34 identifying a particular customer 38).

	Concerning claim 3, Fish discloses:
The method of claim 1, wherein the received ratings data comprises one or more of an overall experience rating, one or more overall experience attributes, a brand perception rating, one or more brand perception attributes, a product experience rating, one or more product experience attributes, an employee rating, one or more employee attributes, or notes (Fish – See par 53 - The system 10 combines employee performance and customers' experiences during commercial transactions to provide a unit level manager or a regional manager various metrics associated with the performance of a particular store/region (e.g., a facility), for example, metrics related to customer feedback, employee performance metrics, and process improvement metrics for the facility; See par 102 – survey detail report provide manager information such as a brand; See par 95, FIG. 13 - In one embodiment, the metrics include an OverallSATisfaction ("OSAT") metric 210, a facility metric 212, a representative metric 214, an experience metric 216, a payment process metric 218, and an after sales metric 219; see par 64 - the manager 60 can access the employee evaluation interface 66 … displaying a plurality of employee metrics for each employee 62 in a team reporting to a manager 60 of a facility 24. The employee metrics are the result of aggregated customer feedback information 36 via the customer interface 40 stored in the database 14).

Concerning claim 9, Fish discloses:
The method of claim 1, further comprising: 
receiving survey parameters, the survey parameters identifying the one or more customers (Fish – see par 56 - The processor 12 executes computer-executable instructions that are stored in the memory 18, which instruct the processor 12 to utilize the facility information 26, employee information 28, product information 30, and transactional information 32 for each facility 24 in order to generate invitations for customers 38 to respond to surveys 40 regarding their transactions. For example, processor 12 executes the computer-executable instructions for processing the facility data 24 to determine which of the facility's customers 38 will receive a survey.); and 
sending, to accounts or devices associated with the one or more customers, a request to respond to the survey (Fish – see par 55 - r example, a customer who has purchased a product/service at a facility 24 can access a customer interface 40 through various modalities (e.g., telephone, website) to provide feedback 36 (e.g., via surveys) regarding the commercial transaction.).

	Concerning claim 10, Fish discloses:
The method of claim 1, wherein the respective portions of the generated report displayed by the tabs (Fish – See par 75, FIG. 5 - As shown in FIG. 5, the Customers 102 pull-down menu provides the manager 60 the ability to select a Surveys menu 116, a Customer Voice menu 118, and a Comments menu 119. When the manager 60 selects the Surveys menu 116, the manager is presented with the survey list 80; ) contain at least one interactable element (Fish – see par 80, FIG. 8 - which illustrates the facility performance interface 64 located in a first quadrant of the Integrated, Interactive Display 22 shown in FIG. 3. The facility performance interface 64 provides the manager 60 with the ability to select a View Report 130 and a plurality of metrics. Upon selecting the View Report 130, the manager 60 is presented with a performance shown in FIG. 9. The facility performance interface 64 further includes a plurality of user-selectable links for the manager 60 to view performance metrics, such as a facility metric 132, a representative metric 134, an experience metric 136 and an OverallSATisfaction ("OSAT") metric 142;
Reid – See par 35 - Selecting a displayed alert allows a user to view more details regarding an alert. The overview tab can also include a dropdown box 108 that allows a user to filter ratings, reports, surveys, and promotions (e.g., based on a selected brand). see par 39 - The CEC 20 also provides a compare locations tab as illustrated in FIG. 6. The compare locations tab illustrates how a location is are performing based on an average rating and a total number of ratings 140. A bar 142 can be selected to view details of ratings, and a selection box 144 can be used to select a specific location for a report).
It would have been obvious to combine Fish and Reid for the same reasons as claim 1 above.

Concerning claim 11, Fish and Reid disclose:
The method of claim 10, wherein the at least one interactable element displayed by at least one of the tabs allow the authorized user to generate a new survey (Fish – See par 75, FIG. 5 - As shown in FIG. 5, the Customers 102 pull-down menu provides the manager 60 the ability to select a Surveys menu 116, a Customer Voice menu 118, and a Comments menu 119. When the manager 60 selects the Surveys menu 116, the manager is presented with the survey list 80;
Reid see par 34 - The user interfaces allow users to design and publish campaigns, view collected feedback (generated in response to a published campaign or independent to any published campaign), and respond to collected feedback. For example, FIGS. 2-48 illustrate user interface provided by the CEC 20. Users can access the user interfaces by logging into the CEC 20 (e.g., by providing a username and password or other authorizing information). In some embodiments, the functionality provided by the CEC 20 to a particular user can be based on access permissions assigned to the user).
It would have been obvious to combine Fish and Reid for the same reasons as claim 1 above.

Concerning claim 12, Fish discloses:
The method of claim 1, further comprising: 
generating respective scores for one or more employees of the enterprise, each respective score based at least in part on one or more responses to the survey (Fish – see par 58 - The processor 12, also, executes computer-executable instructions for processing employee information 28 to determine an individual employee's 62 performance reporting to a manager 60 for each facility 24 in selling the products/services to the customers over a period of time based on performance criteria 46, which evaluates the customer feedback 26 regarding the employee when purchasing the products/services from the facility 24; see par 64 - the manager 60 can access the employee evaluation interface 66 … displaying a plurality of employee metrics for each employee 62 in a team reporting to a manager 60 of a facility 24. The employee metrics are the result of aggregated customer feedback information 36 via the customer interface 40 stored in the database 14); 
categorizing the one or more employees into performance categories based on the respective scores (Fish – See par 122 - The regional performance interface 402 provides the regional level manager a dashboard displaying performance metrics for a region. The unit evaluation interface 404 provides the regional level manager a "heat map" 406 of a plurality of facilities 24 in a region and a plurality of metrics 408 associated with each facility 24 for the regional level manager to quickly compare how each facility 24 is performing with respect to the other facilities 24 across particular metrics 408); and 
displaying the respective scores or the performance categories associated with the one or more employees (Fish – see par 126-127 – FIG. 26 - Referring now to FIG. 26, it illustrates a unit evaluation interface 404 in a second quadrant of the integrated, interactive display 22 of FIG. 23. The unit evaluation interface 404 provides the regional manager a graphical display of a "heat map" 406 illustrating the performance of a plurality of facilities 24 in a plurality of categories (e.g., performance metrics) 407 by the shading of a cell and an associated metric (e.g., performance metric) for a region).

Concerning claim 13, Fish discloses
The method of claim 12, further comprising: 
generating a projected performance for the one or more employees based on the respective scores or the performance categories (Fish par 68 - the manager 60 when accessing the facility performance interface 64 of the integrated, interactive display 22 can select a performance report 76, or the manager 60 can select to utilize a predictor model 84. The predictor model 84 allows a manager 60 to predict the potential change for a dependent variable (e.g., customer overall satisfaction) by adjusting score(s) for independent variables by utilizing the predictor model 84).

Concerning claim 14, Fish discloses:
The method of claim 1, further comprising: 
generating respective scores for one or more branches of the enterprise, each respective score based at least in part on or more responses to the survey (Fish – see par 45 - display of FIG. 23 graphically showing a "heatmap" illustrating the performance of specific facilities in a plurality of categories by the shading of the cell and an associated metric for a region; see also par 93 - The employee evaluation interface 66 provides the manager 60 a top level graphical view of the performance of a select group of employees 62); 
categorizing the one or more branches into performance categories based on the respective scores (Fish – See par 122 - The regional performance interface 402 provides the regional level manager a dashboard displaying performance metrics for a region. The unit evaluation interface 404 provides the regional level manager a "heat map" 406 of a plurality of facilities 24 in a region and a plurality of metrics 408 associated with each facility 24 for the regional level manager to quickly compare how each facility 24 is performing with respect to the other facilities 24 across particular metrics 408; see par 128 - Also, in an embodiment, by grouping the facilities 24 in a region together on the heat map 406, a regional manager can quickly determine which facility 24 needs attention and can "drill-down" in low rated performance areas for additional information.); and 
displaying the respective scores or the performance categories associated with the one or more branches (Fish – see par 126-127 – FIG. 26 - Referring now to FIG. 26, it illustrates a unit evaluation interface 404 in a second quadrant of the integrated, interactive display 22 of FIG. 23. The unit evaluation interface 404 provides the regional manager a graphical display of a "heat map" 406 illustrating the performance of a plurality of facilities 24 in a plurality of categories (e.g., performance metrics) 407 by the shading of a cell and an associated metric (e.g., performance metric) for a region).

Concerning claim 15, Fish discloses:
The method of claim 14, further comprising: generating a projected performance for the one or more branches based on the respective scores or the performance categories (Fish par 68 - the manager 60 when accessing the facility performance interface 64 of the integrated, interactive display 22 can select a performance report 76, or the manager 60 can select to utilize a predictor model 84. The predictor model 84 allows a manager 60 to predict the potential change for a dependent variable (e.g., customer overall satisfaction) by adjusting score(s) for independent variables by utilizing the predictor model 84.).

Concerning claim 17, Fish discloses:
The method of claim 3, wherein the received ratings data pursuant to an employee is added to a record for the employee (Fish – see par 58 - An exemplary list of improvement plan instructions comprises instructions for the supervisor to review ratings for each employee in the team on a knowledge rating for the employee, a professionalism rating for the employee, a customer concern rating for the employee, correctness rating for the employee; see par 76 - When the manager 60 selects the Employees Summary menu 120, the manager is presented with the employee summary report 78.).

	Concerning claim 18, Fish discloses:
The method of claim 1, further comprising: 
generating a list of recommended actions for an employee based on the received ratings data and employee data (Fish – see par 71 - In addition, the priority plan interface 70 allows a manager 60 to determine critical areas by identifying items that are of high importance to the facilities' customers and low performance by the facility 24. Therefore, the manager 60 can select from the priority plan interface 70 on the integrated, interactive display 22 an action planning tracking report 82 or an action planning tool 90 to assign ranked attributes to the team. See par 98 - The employee performance plan 222 provides specific areas for the manager 60 to identify as performance improvement areas for the employee 62.); and 
ordering the list of recommended actions (Fish – see par 65 - he customer management interface 68 includes a dashboard for graphically displaying a plurality of customer critical issues (e.g., hot alert data) for a manager 60 to review. The customer critical issues are a result of aggregated customer feedback information 36 garnered from surveys; see par 132 - The regional priority list interface 416 graphically shows a dashboard of a bar graph 418 of critical areas of concern 420 for a particular region. In addition, the regional priority list interface 418 includes a view report link 422, which provides the regional manager with a corporate action plan by question report, illustrated in FIG. 29A. FIG. 29A illustrates the corporate action plan by question report listing each of the facilities (e.g., units) in a region and illustrating the steps in the action plan process that have been completed toward meeting a target date of completion).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2014/0143025) and Reid (US 2015/0317676), as applied to claims 1-3, 9-15, and 17-20 above, and further in view of Krallman (US 2011/0076663).
Concerning claim 4, Fish discloses:
The method of claim 1, further comprising: 
analyzing attributes from an attribute list whose attribute frequency rates are above an attribute frequency threshold (Fish – See par 105, FIG. 17A-B - The "Cloud" mode 311 of the report includes the bar graph 307 as well as a "cloud" 313 of coded comments 302. The number depicted next to the coded comments 302 is a tally of the code frequency; see par 111, FIG. 19 - The coded comments 302 provide the manager 60 with a count of the most common topics provided by the customer 38 in their feedback 36. The number depicted next to the coded comments 302 is a tally of the code frequency).
Fish discloses collecting customer feedback information on a variety of metrics (See par 53-57). Reid discloses that “cross-campaigns” can be generated dynamically based on the results of previous campaigns, such as presenting the customer with another survey (See par 32). However, Fish and Reid do not disclose the remaining limitations.
Krallman discloses:
dynamically adjusting attribute presentation rates in the survey based in part on the attribute frequency rates for the attributes (Krallman – See par 40 - Inclusion values for each survey question may be updated in real-time and may be determined based on, for example, the response variance of a survey question, a global inclusion value multiplier, any suitable criteria for determining the inclusion value. Survey questions having higher inclusion values may be selected by survey application 104 for inclusion in a survey more frequently than survey questions having lower inclusions values. In some arrangements, a threshold inclusion value may be designated by the survey application. Survey questions having inclusion values lower than the designated threshold inclusion value may be excluded from the survey. see par 42 - If the variance is found to be above the desired variance, the inclusion value may be increased for that question and, thus, survey application 104 may select that question more often to increase the survey question's sample size.)
Fish, Reid, and Krallman are analogous art as they are directed to collecting feedback and surveys (See Fish Abstract, par 55-56; Reid Abstract, par 20; Krallman Abstract). Fish discloses collecting customer feedback information on a variety of metrics (See par 53-57). Reid discloses that “cross-campaigns” can be generated dynamically based on the results of previous campaigns, such as presenting the customer with another survey (See par 32). Krallman improves upon Fish and Reid by explicitly disclosing that if variance for answers to a question is too high, the question can be presented more often in surveys. One of ordinary skill in the art would be motivated to further include changing how often certain questions are in the survey to efficiently collect and prioritize collecting certain information. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of collecting feedback from consumers in Fish and tab functionality to access permissions as disclosed in Reid to further change how often some questions appear in a survey as disclosed in Krallman, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 5, Fish, Reid, and Krallman in combination disclose:
The method of claim 4, further comprising: 
using attributes whose attribute frequency rates in open comments (Fish discloses that comments 302 include a text analytic engine (See par 111) that analyzes “most common topics” provided by the customer. Reid discloses that the feedback from customers can include comments (See par 36, 38, 64).) are above an open-comment attribute frequency threshold to generate additions to the attribute list (Krallman– see par 35 - FIG. 3 shows an illustrative example of how survey responses may be stored in database 106. FIG. 3 includes a list of survey responses 302-308 that correspond to an identified survey question 310. The response text 309 may also be provided; see par 40 - Survey questions having higher inclusion values may be selected by survey application 104 for inclusion in a survey more frequently than survey questions having lower inclusions values. In some arrangements, a threshold inclusion value may be designated by the survey application. Survey questions having survey inclusion values higher than the designated threshold inclusion value may be selected for inclusions in the survey).
It would have been obvious to combine Fish, Reid, and Krallman for the same reasons as claim 4 above. In addition, Fish discloses that comments 302 include a text analytic engine (See par 111). Reid discloses that the feedback from customers can include comments (See par 36, 38, 64). Krallman improves upon Fish and Reid by explicitly disclosing that questions can be included based on an inclusion value relative to a threshold (See par 35, 40). One of ordinary skill in the art would be motivated to further include changing how often certain questions are in the survey to efficiently improve upon the analyzed “most common topics provided by the customer 38” in Fish. 
	Concerning claim 6, Fish, Reid, and Krallman disclose:
The method of claim 4, further comprising: 
tracking the attribute frequency rates for attributes from the attribute list (Krallman – see par 40 - The inclusion value for each question may be initially programmed into the survey application or an initial inclusion value may be associated with a data record for each question as it is stored. Inclusion values for each survey question may be updated in real-time); and 
removing attributes from the attribute list whose attribute frequency rates are below an attribute frequency removal threshold (Krallman – See par 40 - Survey questions having survey inclusion values higher than the designated threshold inclusion value may be selected for inclusions in the survey. Survey questions having inclusion values lower than the designated threshold inclusion value may be excluded from the survey. see par 42 - Conversely, if the response variance for a survey question is below the desired variance programmed into survey application 104, the inclusion value may be decreased for that question and survey application 104 may select that survey question less frequently).
It would have been obvious to combine Fish, Reid, and Krallman for the same reasons as claim 4 above.

Concerning claim 7, Fish, Reid, and Krallman disclose:
The method of claim 4, further comprising: 
using artificial intelligence or manual analysis combined with the survey (Krallman – see par 40 - The inclusion value for each question may be initially programmed into the survey application or an initial inclusion value may be associated with a data record for each question as it is stored. Inclusion values for each survey question may be updated in real-time and may be determined based on, for example, conditional branching logic programmed into the system, the response variance of a survey question, a global inclusion value multiplier, any suitable criteria for determining the inclusion value, or a combination thereof.), sales data, employee data (Fish – see par 111 - The coded comments 302 provide the manager 60 with a count of the most common topics provided by the customer 38 in their feedback 36; See par 136 - The database 14 is populated with transactional information from multiple facilities 24 comprising transactional sales information 32 for the products/services sold, product information 30 identifying products/services available for purchase at each facility24, customer feedback information 36 regarding commercial transactions involving employees 62 made by the customer 38 when purchasing the products/services at the facility 24 and regarding a customer satisfaction of the facility 24), or the received ratings data to guide generation of the attribute list (Krallman – disclosing “received ratings” alternative - See par 42 - A desired variance may have been predefined and previously programmed into survey application 104 and a real-time variance estimate may be compared to the desired variance. If the variance is found to be above the desired variance, the inclusion value may be increased for that question and, thus, survey application 104 may select that question more often to increase the survey question's sample size; see par 49 - Another suitable approach for determining a question's inclusion value may include monitoring survey duration and increasing or decreasing a global inclusion value multiplier for the questions that have not yet been presented. For example, if the survey is taking a long time for a survey participant to complete, the global inclusion value multiplier may be decreased in order to reduce the probability of inclusion of the remaining survey questions).
It would have been obvious to combine Fish, Reid, and Krallman for the same reasons as claim 4 above.

Concerning claim 8, Fish, Reid, and Krallman disclose:
The method of claim 4, further comprising: 
using varied analysis techniques for different geographic regions or different demographic populations (Fish – see par 54 - database 14 stores information from multiple facilities 24. As shown, there may be more than one facility 24 (e.g., Facility #1, Facility #2, Facility #N). For example, the database 14 stores facility information 26 regarding an identity of a particular facility; product information 30 identifying products/services available for purchase at each facility 
Krallman – see par 59 - The inclusion value for survey question 204 may have been increased in real-time once the survey participant selected "Location" survey response 302 in response to survey question 202 (provided in FIG. 4). The increase in the inclusion value of question 204 may have been caused by conditional branching logic associated with that response programmed to automatically increase the inclusion value for survey question 204 if response 302 was selected for question 204 (e.g., because survey response 302 and survey question 204 both relate to location).); and 
dynamically varying the attribute presentation rates based in part on the varied analysis techniques, the different geographic regions, or the different demographic populations (Krallman – see par 59 - The inclusion value for survey question 204 may have been increased in real-time once the survey participant selected "Location" survey response 302 in response to survey question 202 (provided in FIG. 4). The increase in the inclusion value of question 204 may have been caused by conditional branching logic associated with that response programmed to automatically increase the inclusion value for survey question 204 if response 302 was selected for question 204 (e.g., because survey response 302 and survey question 204 both relate to location).
It would have been obvious to combine Fish, Reid, and Krallman for the same reasons as claim 4 above.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2014/0143025) and Reid (US 2015/0317676), as applied to claims 1-3, 9-15, and 17-20 above, and further in view of Tsekouras, “The Effect of Rating Scale Design on Extreme Response Tendency in Consumer Product Ratings,” 2017, International Journal of Electronic Commerce, Vol. 21, No. 2, pages 270-296.
Concerning claim 16, Fish discloses that there can be negative, positive, or neutral feedback (See e.g. par 104-105, 111). Fish and Reid do not explicitly disclose the limitations.
Tsekouras discloses:
	The method of claim 1, wherein the survey includes a numeric rating scale for quantifying a customer sentiment, and wherein the middle number of the numeric rating scale is presented as visually larger in a presentation of the survey (Tsekouras – See page 272, 2nd paragraph- design elements of ratings scales, such as consumer product ratings; study emphasizes the role of the rating scale labels and size and focuses on the interactions between such elements, by showing that the use of emotional labels at the endpoints of a rating scale influences product ratings in conjunction with the size of the scale and the labeling of the midpoint; See page 276, 2nd paragraph - users are more attached to labeled items and therefore are more likely to move toward a labeled midpoint compared to when only the endpoints are labeled; Priming the midpoint would make it more salient to consumers and provide them with one additional reference point).
Fish, Reid, and Tsekouras are analogous art as they are directed to collecting feedback and surveys (See Fish Abstract, par 55-56; Reid Abstract, par 20; Tsekouras Abstract). Fish discloses that there can be negative, positive, or neutral feedback (See e.g. par 104-105, 111). Tsekouras improves upon Fish and Reid by explicitly disclosing that labeling the midpoint of a response scale and priming the midpoint can attract additional bias/attention. One of ordinary skill in the art would be motivated to further include emphasizing the midpoint of a response scale to efficiently bias users to a certain response. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of collecting feedback from consumers in Fish and tab functionality to access permissions as disclosed in Reid to further change how midpoints in survey responses are displayed as disclosed in Tsekouras, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rogante (US 2021/0073835) – disclosing changing set of questions given to a user in a survey (see abstract, par 54)
Carrier (US 2009/016080) – disclosing generating a new question in response to a variation in survey responses (See par 68)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619